DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

The 06/24/2022 claim amendments have rendered moot the rejections under 35 U.S.C. 112(a) and 112(b) and the Claim Objections, as these amendments have removed the subject matter necessitating these rejections from the claims.

Response to Arguments
Applicant’s arguments filed 06/24/2022 regarding the rejections under 35 U.S.C. 102 have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments filed 06/24/2022 regarding the rejections under 35 U.S.C. 101 have been fully considered are also moot in view of the new grounds of rejection, but they are not persuasive even when applied to the new grounds of rejection. See below.
Regarding the rejections under 35 U.S.C 101, the Applicant argues
“For instance, the currently amended claims cannot practically be performed in the mind at least because a human mind cannot "receive kinematic data from a computing device associated with a vehicle," or, similarly, "receive additional kinematic data." A human mind likewise cannot serve as "at least one sensor of the vehicle," where the "kinematic data characterizing movement of the vehicle over a first time period [...] [is] based on sensor measurement data from [the] at least one sensor of the vehicle." A human mind likewise cannot practically act to "generate a driver safety score" as claimed or to "initiat[e] an action based on the driver safety score reaching a first threshold level" as claimed”.
The arguments are not persuasive.
A person can “receive” data by simply looking at the data, or by receiving the data as audio information. The human mind can also generate a “driver safety score” by merely thinking of a number, and the Applicant provides no evidence to show otherwise. It is noted for the record that it is perplexing to the Examiner as to exactly why the Applicant believes a person cannot “practically act” to simply think of a “driver safety score”, as clearly the human mind is capable of generating a number.
Also, the argument “A human mind likewise cannot serve as "at least one sensor of the vehicle," where the "kinematic data characterizing movement of the vehicle over a first time period [...] [is] based on sensor measurement data from [the] at least one sensor of the vehicle."” is not directed to the rejection as written, as the rejection did not state that a human mind serves as a sensor, and the argument also mischaracterizes what is required by the “at least one sensor” as claimed. The “at least one sensor of the vehicle” is recited as “the kinematic data characterizing movement of the vehicle over a first time period associated with the driver operating the vehicle and based on sensor measurement data from at least one sensor of the vehicle”, therefore, the “at least one sensor” is not a method step and is not used in any method step, but is merely recited as being the basis of the “kinematic data”, and a person may simply look at any data that is based on or generated by sensor measurements. The method of Claim 1 is not required to be performed by any system, and does not recite any system that performs the claimed steps using any sensor, rather, the claim is a method that involves receiving “kinematic data”, and is not a method of controlling any system that includes any sensor to gather the “kinematic data”.
Furthermore, the Applicant provides no persuasive evidence showing why a human mind cannot “"generate a driver safety score" as claimed or to "initiat[e] an action based on the driver safety score reaching a first threshold level" as claimed””. The claimed “driver safety score” encompasses merely a number, and a person may readily calculate a number mentally, and the Applicant provides no evidence showing otherwise. Also, the Examiner notes that it is an irrefutable fact that the human mind is fully capable of calculating numbers, regardless of the Applicant’s opinion. Furthermore, the Applicant argues that a person cannot mentally initiate an action, however, Claims 1, 13 and 20 do not even define what the “action” is, and the claims encompass mentally initiating an action, where initiating an action does not require any specific action, and where an action may even be a thought or mental process, and the Applicant provides no persuasive rebuttal to this position.
Therefore, the arguments are not persuasive.

The Applicant further argues
“The Applicant submits that "generating a driver safety score [...] as a weighted average of a plurality of driver element scores, wherein the plurality of driver element scores are based on the kinematic data and are associated with measures of aspects of driving behaviors by the driver," "receiving additional kinematic data characterizing vehicle movement associated with the driver over a second time period that is after the first time period," and "updating the driver safety score based on the additional kinematic data to generate an updated driver safety score, wherein the updated driver safety score is based on the kinematic data and the additional kinematic data" as recited in the currently amended independent claims 1 involves "several-step manipulation of data" similarly to Synopsys, and is not a mental process for at least the same reasons as in Synopsys”.
Regarding the Applicant’s argument that “claims 1 involves "several-step manipulation of data" similarly to Synopsys, and is not a mental process for at least the same reasons as in Synopsys””, calculating a “weighted average” involves basic mathematics that a person may readily perform mentally, and the Applicant provides no evidence to show otherwise. The Examiner notes that it is an irrefutable fact that the human mind is fully capable of calculating a weighted average of numbers, regardless of the Applicant’s opinion. Simply performing a basic mathematical such as a weighted average of values using a generic computer would not amount to significantly more than the abstract idea, however, Claim 1 does not recite any computer whatsoever, generic or otherwise, as performing the claimed steps. Regarding the steps cited by the Applicant of “receiving” and “updating”, these steps may be performed mentally, where a person may “receive” data that is “from” a “computing device” by simply, for example, looking at data that is outputted by the “computing device”, and by simply mentally updating a “driver safety score”. At best, the so-called “"several-step manipulation of data"” argued by the Applicant would involve simply basic mathematics performed mentally. Therefore, the arguments are not persuasive.

The Applicant further argues “First, the claimed concept "improves the functioning of a computer, technology or technical field" at least because it "generate[s] accurate analytics for vehicle and driver behavior" and provides "technological improvements in vehicle operation capture, interpretation, analytics, feedback, and enhancement" that can further be used to improve safety for vehicles and drivers. See, e.g., para. [0007] of the specification as filed.”.
The arguments are not persuasive. First, the Examiner notes that Claim 1 does not even recite a computer as performing any of the claimed steps, therefore, it is clear that no “computer, technology or technical field” is improved by Claim 1, as Claim 1 does not even require any computer. Furthermore, the Applicant argues supposed advantages of the disclosed invention, however, the claims may be performed entirely as simply steps of receiving and analyzing data to calculate a score, which does not improve the functioning of any computer or improve any other technology or technical field, as the claim is directed to an abstract idea which may be performed mentally, and what the Applicant believes are the supposed advantages of the disclosed invention does not change this.

The Applicant further argues
“Second, the claimed concept is "use[d] ... in conjunction with a particular machine or manufacture that is integral to the claim." In particular, the independent claims integrally rely on the claimed "vehicle," the claimed "computing device associated with [the] vehicle," the claimed "at least one sensor of the vehicle." Independent claim 13 also integrally relies on the claimed "memory" and the claimed "processor." Independent claim 20 also integrally relies on the claimed "non-transitory computer-readable storage medium" and the claimed "processor."”.
The arguments are not persuasive. Claim 1 does not recite any apparatus performing the claimed steps, and the elements of Claims 13 and 20 are directed to generic computer components. The Applicant argues a reliance on the “vehicle”, “computing device”, and the “at least one sensor”, however, Claim 1 does not recite any apparatus or structure as performing the claimed method steps, and merely reciting an origin of the “kinematic data” as being from a “computing device associated with a vehicle” and reciting that the “kinematic data” is “based on measurement data from at least one sensor of the vehicle” merely generally links the use of the judicial exception to a particular technological environment, and does not require that the steps of Claim 1 are performed by a system comprising a “vehicle”, “computing device”, and the “at least one sensor”, but are directed to an abstract idea of analyzing data to perform a calculation of a “score”, where a person may mentally receive or observe any data originating from any source. The steps of Claim 1 encompass a person simply looking at a sheet of numbers that represent the output of various sensors and mentally calculating the “driver safety score” and mentally initiating an action. Furthermore, a generic computer may also simply receive data, analyze the data, and perform a calculation based on the analysis, though no computer of any kind is required by the claim to perform the method steps of Claim 1. Implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Therefore, the arguments are not persuasive.
Regarding the additional elements of Claims 13 and 20, these elements are merely generic computer components, as explained in the Office Action, and the Applicant provides no evidence to show otherwise. Regarding the Applicant’s argued reliance on these generic computer components, reliance on generic computer components to implement the abstract idea on a generic computer is not a practical application of the abstract idea. Therefore, the arguments are not persuasive.

The Applicant further argues 
“Additionally, the Office Action argues that the claims are "not integrated into a practical application" purportedly because they concern "a generic computer performing generic computer functions." Office Action, 4” and
“Because the claimed subject matter qualifies as integrated into a practical application based on several of the "considerations" identified in the MPEP § 2106.04(d)(I), and because the Office Action's practical application argument appears to be improperly based on upon a "well-understood, routine, conventional consideration," the claimed subject matter qualifies as patent-eligible without any further analysis”.
	However, Claim 1 does not recite any device or structure as performing any step of the claim, and Claim 1 does not even require a generic computer or any computer to perform the claimed steps, and no additional elements are claimed that amount to significantly more than the abstract idea. The Office’s position is not “improperly based on upon a "well-understood, routine, conventional consideration,"”, as the rejection clearly states that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the arguments are not persuasive.

	The Applicant further argues
“Regarding step 2B of the 5 101 analysis, Applicant's claims include an inventive concept ("something more"). In particular, the claimed subject matter includes additional elements that amount to an inventive concept ("something more"). These additional elements include at least the "kinematic data," the "computing device associated with [the] vehicle" from which the kinematic data is received, and the "at least one sensor of the vehicle" whose "sensor measurement data" the kinematic data is based on. The Office Action acknowledges these additional elements, but argues that they purportedly represent "generic computer components." Id. The Applicant respectfully disagrees” and
“Since the Office Action does not "expressly support [this] rejection in writing with" any of the types evidence listed in the MPEP § 2106.07(a)(III), the claimed elements are not well-understood, routine or conventional (or "generic" in words of the Office Action). Instead, the above-recited additional elements, considered together, represent an inventive concept ("something more") at least because they represent "[i]mprovements to the functioning of a computer," "[i]mprovements to any other technology or technical field," and "[a]ppl[ication] [...] [of] a particular machine" under MPEP § 2106.05(I)(A)(i)- (iii) for at least the reasons discussed above with respect to the considerations for Step 2A (prong 2)”.
The arguments are not persuasive.
The Applicant argues “These additional elements include at least the "kinematic data," the "computing device associated with [the] vehicle" from which the kinematic data is received, and the "at least one sensor of the vehicle" whose "sensor measurement data" the kinematic data is based on”, however, none of these limitations are additional elements that amount to significantly more than the abstract idea. Claim 1 does not recite any additional elements as performing any method steps of the claim. Furthermore, the “kinematic data” is not an additional element that amounts to significantly more than the abstract idea as it is merely data which may be simply a number. The “computing device associated with a vehicle” is not an additional element that amounts to significantly more than the abstract idea, as it is recited as merely an origin of the “kinematic data” and is not an element of any system performing the steps of Claim 1, and where no system is recited as performing the steps of Claim 1. The claim recites “based on sensor measurement data from at least one sensor of the vehicle”, however, this is not an additional element that amounts to significantly more than the abstract idea, and instead merely describes a basis of the “kinematic data” and does not describe an element of any system used to perform the steps of Claim 1, as no system is recited as performing the steps of Claim 1. Therefore, the arguments are not persuasive.
The Examiner notes that even when applying these arguments to Claims 13 and 20, the “kinematic data” remains merely data and not an additional element that amounts to significantly more than the abstract idea as it is merely data, and the “computing device associated with a vehicle” is not an additional element that amounts to significantly more than the abstract idea, and is also not an element of the “apparatus” of Claim 13 or of the “non-transitory computer-readable storage medium” of Claim 20. Also, regarding the limitation “based on sensor measurement data from at least one sensor of the vehicle”, this limitation merely describes a basis of the “kinematic data” and does not describe an additional element that amounts to significantly more than the abstract idea, and does not describe an additional element of the “apparatus” of Claim 13 or of the “non-transitory computer-readable storage medium” of Claim 20, but instead merely describes a basis of the “kinematic data”.
Therefore, the arguments are not persuasive.

Regarding the rejections under 35 U.S.C. 102, while these arguments are moot in view of the new grounds of rejection, arguments relevant to the new grounds of rejection are addressed below.
	The Applicant argues “For instance, the portions of Warden that the Office Action cites with respect to "updating the driver safety score" state that "individual driver scores may be calculated based on each driving event or trip," which indicates that Warden treats each trip separately and generates separate scores based on each trip. Warden fails to disclose any "updated driver safety score" that is based on both "kinematic data" that is associated with a "first time period" and "additional kinematic data" that is associated with a "second time period that is after the first time period" as recited in the Applicant's claim 1”.
The arguments are not persuasive. Warden et al. recites a driver score that is calculating in real-time and that is updated during driving, (“The most recently updated (or real-time) score may be transmitted to the driver…”, see col.9, particularly lines 12-19 and “…the real-time driving scores of other members in the group while the other members are driving. The driving score may include a score for the particular trip that is in progress. The non-driving members can then provide feedback to the driving members to encourage better driving to achieve a better score”, see col.7, particularly lines 15-25), which directly implies that the driver score changes during driving as the driver score as it is updated in real-time over consecutive time periods using data from the data collector provided for each update, and additionally, the Examiner notes that a score achieved during driving for a trip in progress is clearly obtained from data of a first time period, and then the score is changed by the data from a second or later time period after the first time period, such as when attempting to improve the score in real-time, which shows that the score may be changed during driving from one time period to the next by the driver changing a driving behavior from one time period to another. See the new grounds of rejection.

	All other arguments are moot in view of the new grounds of rejection. All claims are rejected. See the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of receiving data, generating and updating a score, identifying data and initiating an action, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. No device or structure is recited as performing any of the method steps, and nothing in these claim elements preclude the steps from practically being performed in the mind. For example, the claim encompasses mentally receiving data, mentally generating and updating a score, mentally identifying if the score has reached a threshold, and mentally initiating an action, where initiating an action does not require any specific action, and where an action may even be a thought or mental process. The limitations directed to a “weighted average” may be performed mentally by a person mentally performing basic mathematics. The Examiner notes that the “computing device” is recited as simply a source of data and does not perform any steps of the method, where the Examiner also notes that clearly a person may observe data originating from any “computing device”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because no device or structure is recited as performing any step of the claim, and no additional elements are claimed. Merely reciting an origin of the “kinematic data” as being from a “computing device associated with a vehicle” and “kinematic data” being “based on measurement data from at least one sensor of the vehicle” merely generally links the use of the judicial exception to a particular technological environment. The “kinematic data” being “based on sensor measurement data from at least one sensor of the vehicle” merely describes an intended origin of the “kinematic data”, and does not require a system that actually includes any sensor or any method steps of controlling any sensor, and the method may still be performed by a person simply looking at the “kinematic data”, and does not require that the steps of Claim 1 are performed by a system comprising a “vehicle”, “computing device”, and the “at least one sensor”. Therefore, the claim does not include any limitations that amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no device or structure is recited as performing any step of the claim. Even if some generic computer was assumed to be performing the method, which is not required, at best this amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to generating and transmitting data, where the courts have determined that transmission of data does not show an improvement in computer-functionality, see MPEP 2016.05(a), TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 3, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing a device, which does not amount to significantly more than the judicial exception.

As per Claim 4, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to ranking data which may be performed mentally, and which does not amount to significantly more than the judicial exception.

As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to identifying that a score has fallen to or below a threshold and describing the contents of a notification, where a person may mentally perform this identification and may mentally determine the contents of the notification, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 6, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to identifying that a score has risen to a threshold and describing the contents of a notification, where a person may mentally perform this identification and may mentally determine the contents of the notification, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 7, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is not performed by any structure such as a computer, and the claim encompasses a person manually causing the sending of the “control signal” and does not require any particular type of computer. Also, the claim is directed to transmitting data, where the courts have determined that transmission of data does not show an improvement in computer-functionality, see MPEP 2016.05(a), TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. The Examiner notes that the limitation “preventing the vehicle from exceeding a particular speed” is a result, where the claim does not recite that anything other than sending the “control signal” somehow leads to this result, and no steps of actually controlling some vehicle system or component are claimed, therefore, under broadest reasonable interpretation, this limitation is interpreted as an intended result or intended use of the “control signal”, such as the intended result of the “control signal” being a decision by a vehicle operator to prevent the vehicle from exceeding the speed, but where the claimed method does not perform anything beyond sending the “control signal” to achieve this result.

As per Claim 8, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to identifying and generating data which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 9, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing the locations of drivers, which does not amount to significantly more than the judicial exception.

As per Claim 10, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing the vehicles driven by drivers, which does not amount to significantly more than the judicial exception.

As per Claim 11, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to identifying an average and generating data which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 12, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to identifying a standard deviation and generating data which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 13, the claim recites steps of receiving data, generating and updating a score, identifying data and initiating an action, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting an “apparatus”, a “memory” and a “processor”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “apparatus”, a “memory” and a “processor”, the claim encompasses mentally receiving data, mentally generating and updating a score, mentally identifying if the score has reached a threshold, and mentally initiating an action, where initiating an action does not require any specific action, and where an action may even be a thought or mental process. The limitations directed to a “weighted average” may be performed mentally by a person mentally performing basic mathematics. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because the claim recites an “apparatus”, a “memory” and a “processor”, however, the “apparatus”, a “memory” and a “processor” are recited at a high-level of generality and amount to nothing more than a generic computer components. Merely reciting an origin of the “kinematic data” as being from a “computing device associated with a vehicle” and “kinematic data” being “based on measurement data from at least one sensor of the vehicle” merely generally links the use of the judicial exception to a particular technological environment. The “kinematic data” being “based on sensor measurement data from at least one sensor of the vehicle” merely describes an intended origin of the “kinematic data”, and does not require a system that actually includes any sensor or any method steps of controlling any sensor, and does not require that the “apparatus” to include a “vehicle”, “computing device” or “at least one sensor” as additional elements, as the “apparatus” merely processes received “kinematic data”. Therefore, the claim does not include any limitations that amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an “apparatus”, a “memory” and a “processor” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 13. The claim is directed to generating and transmitting data, where the courts have determined that transmission of data does not show an improvement in computer-functionality, see MPEP 2016.05(a), TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 15, said claim is rejected as it fails to correct the deficiency of Claim 13. The claim is directed to describing a device, which does not amount to significantly more than the judicial exception.

As per Claim 16, said claim is rejected as it fails to correct the deficiency of Claim 13. The claim is directed to ranking data which may be performed mentally, and which does not amount to significantly more than the judicial exception.

As per Claim 17, said claim is rejected as it fails to correct the deficiency of Claim 13. The claim is directed to identifying that a score has fallen to or below a threshold and describing the contents of a notification, where a person may mentally perform this identification and may mentally determine the contents of the notification, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 18, said claim is rejected as it fails to correct the deficiency of Claim 13. The claim is directed to identifying that a score has risen to a threshold and describing the contents of a notification, where a person may mentally perform this identification and may mentally determine the contents of the notification, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 19, said claim is rejected as it fails to correct the deficiency of Claim 13. The claim is directed to identifying and generating data which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 20, the claim recites steps of receiving data, generating and updating a score, identifying data and initiating an action, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “non-transitory computer-readable storage medium having embodied thereon a program executable by a processor”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “medium”, the claim encompasses mentally receiving data, mentally generating and updating a score, mentally identifying if the score has reached a threshold, and mentally initiating an action, where initiating an action does not require any specific action, and where an action may even be a thought or mental process. The limitations directed to a “weighted average” may be performed mentally by a person mentally performing basic mathematics. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because the claim recites a “non-transitory computer-readable storage medium having embodied thereon a program executable by a processor”, however, the “non-transitory computer-readable storage medium having embodied thereon a program executable by a processor” is recited at a high-level of generality and amounts to nothing more than a generic computer component. Merely reciting an origin of the “kinematic data” as being from a “computing device associated with a vehicle” and “kinematic data” being “based on measurement data from at least one sensor of the vehicle” merely generally links the use of the judicial exception to a particular technological environment. The “kinematic data” being “based on sensor measurement data from at least one sensor of the vehicle” merely describes an intended origin of the “kinematic data”, and does not require a system that actually includes any sensor or any method steps of controlling any sensor, and does not require that the “apparatus” to include a “vehicle”, “computing device” or “at least one sensor” as additional elements, as the method of the program of the “medium” merely receives and processes the “kinematic data”. Therefore, the claim does not include any limitations that amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “non-transitory computer-readable storage medium having embodied thereon a program executable by a processor” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Warden et al. (8,751,563) in view of Li (10,697,784).

Regarding Claim 1, Warden et al. teaches the claimed method of analyzing driver behavior, the method comprising:
receiving kinematic data from a computing device [[at]] associated with a vehicle operated by a driver, the kinematic data characterizing movement of the vehicle over a first time period associated with the driver operating the vehicle and based on sensor measurement data from at least one sensor of the vehicle (“…the calculated driver score may be determined real-time…”, see col.8, particularly lines 37-45 and “The driver score may be increased based on receipt from data collector 180 of information reflecting any one or more of the following: (1) use of seat belt, (2) vehicle movement at a speed at or below the posted limit, and (3) driving during daylight hours. The driver score may also be decreased based on receipt from the data collector 180 of information reflecting any one or more of the following: (1) hard braking events, (2) high acceleration events, (3) sharp cornering, (4) driving after 10:00 pm, (5) driving above the posted speed limit, and (6) driving more than 10 mph over the posted speed limit”, see col.8, particularly lines 46-67 and col.9, particularly lines 1-11, and “The most recently updated (or real-time) score may be transmitted to the driver…”, see col.9, particularly lines 12-19);
generating a driver safety score for the driver based on the kinematic data received from the computing device …(“The driver score may also be decreased based on receipt from the data collector 180 of information reflecting any one or more of the following: (1) hard braking events, (2) high acceleration events, (3) sharp cornering, (4) driving after 10:00 pm, (5) driving above the posted speed limit, and (6) driving more than 10 mph over the posted speed limit”, see col.8, particularly lines 46-59);
receiving additional kinematic data characterizing vehicle movement associated with the driver…(“The driver score may also be decreased based on receipt from the data collector 180 of information reflecting any one or more of the following: (1) hard braking events, (2) high acceleration events, (3) sharp cornering, (4) driving after 10:00 pm, (5) driving above the posted speed limit, and (6) driving more than 10 mph over the posted speed limit”, see col.8, particularly lines 46-67 and col.9, particularly lines 1-11,  and “The most recently updated (or real-time) score may be transmitted to the driver…”, see col.9, particularly lines 12-19 and “…the real-time driving scores of other members in the group while the other members are driving. The driving score may include a score for the particular trip that is in progress. The non-driving members can then provide feedback to the driving members to encourage better driving to achieve a better score”, see col.7, particularly lines 15-25);
updating the driver safety score based on the additional kinematic data to generate an updated driver safety score, wherein the updated driver safety score is based on the kinematic data and the additional kinematic data (“The most recently updated (or real-time) score may be transmitted to the driver…”, see col.9, particularly lines 12-19 and “…the real-time driving scores of other members in the group while the other members are driving. The driving score may include a score for the particular trip that is in progress. The non-driving members can then provide feedback to the driving members to encourage better driving to achieve a better score”, see col.7, particularly lines 15-25);
identifying that the updated driver safety score crosses relative to the driver safety score after updating the driver safety score (“The most recently updated (or real-time) score may be transmitted to the driver…”, see col.9, particularly lines 12-19 and “…data collector 180 may warn a driver when a particular driver's score falls below an established threshold”, see col.9, particularly lines 35-48); and
initiating an action based on the driver safety score reaching the first threshold level (“…data collector 180 may warn a driver when a particular driver's score falls below an established threshold”, see col.9, particularly lines 35-48).
Warden et al. does not expressly recite a “second time period” as in the bolded portions of the claimed
receiving additional kinematic data characterizing vehicle movement associated with the driver over a second time period that is after the first time period.
However, this “second time period” is implied in Warden et al., as Warden et al. teaches that a driving score is updated in real-time and that a most recently updated driving score may be provided (“The most recently updated (or real-time) score may be transmitted to the driver…”, see col.9, particularly lines 12-19 and “…the real-time driving scores of other members in the group while the other members are driving. The driving score may include a score for the particular trip that is in progress. The non-driving members can then provide feedback to the driving members to encourage better driving to achieve a better score”, see col.7, particularly lines 15-25), where these citations clearly show that the driver score is updated in real-time and with multiple updates per driving cycle as indicated by “most recently updated” and real-time updates, where clearly the driver score changes during driving as the driver score is updated in real-time over consecutive time periods using data from the data collector provided for each update, and additionally, the Examiner notes that a score achieved during driving for a trip in progress is clearly obtained from data of a first time period, and then the score is changed by the data from a second or later time period after the first time period, such as when attempting to improve the score in real-time, which shows that the score may be changed during driving from one time period to the next by the driver changing a driving behavior that is represented as data from the data collector, and that the driving score is not limited to only a single update.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to receive additional kinematic data characterizing vehicle movement associated with the driver over a second time period that is after the first time period, which is obvious in view of the real-time updates of Warden et al., in order to update a driver score in real-time, where each driving score update may be based on data collected from a particular or first time period, and where a real-time update may occur based on data collected from a second time period after the first time period in real-time.
Warden et al. does not expressly recite the claimed 
wherein the driver safety score is generated as a weighted average of a plurality of driver element scores, wherein the plurality of driver element scores are based on the kinematic data and are associated with measures of aspects of driving behaviors by the driver.
However, Li (10,697,784) teaches the equivalent of a “driver safety score” as a driver assessment score (Li “…the driver assessment may be a numeric score…”, see col.13, particularly lines 16-24), where the driver assessment score is “generated as a weighted average of a plurality of driver element scores” (Li; “…the individual scores obtained from an analysis of the sensor data may be aggregated and/or combined in any suitable manner, such as by adding the scores, multiplying the scores, averaging the scores, assigning a weight to each score and adding or multiplying the weighted scores, taking a weighted average of the scores, etc., to determine an overall driver assessment”, see col.13, particularly lines 3-15 and “…the driver assessment may be a numeric score…”, see col.13, particularly lines 16-24) and “wherein the plurality of driver element scores are based on the kinematic data and are associated with measures of aspects of driving behaviors by the driver” (Li; “…one or more of the client devices 102.1-102.3 and/or one or more of the vehicles 104.1-104.3 may be configured to measure, generate, collect, store, and/or transmit what is referred to herein as “telematics data” or “sensor data,”…”, see col.4, particularly lines 33-50 and “…the telematics data may include various sensor metrics such as information related to accelerometer sensor measurements (e.g., vehicle acceleration data, velocity data, braking data, etc.), gyroscope sensor measurements (e.g., vehicle steering or cornering data), compass heading measurements, etc.”, see col.4, particularly lines 66-67 and col.5, particularly lines 1-22).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warden et al. with the teachings of Li, and wherein the driver safety score is generated as a weighted average of a plurality of driver element scores, wherein the plurality of driver element scores are based on the kinematic data and are associated with measures of aspects of driving behaviors by the driver, as rendered obvious by Li, in order to provide a “user with an objective assessment of” a driver (Li; see Abstract).

Regarding Claim 2, Warden et al. teaches the claimed method of claim 1, further comprising:
generating a notification identifying the action (“…data collector 180 may warn a driver when a particular driver's score falls below an established threshold. For instance, if during a driving segment a driver score falls below an acceptable threshold, data collector 180 may initiate warnings to the driver (via car audio, display 262, or vehicle instrument display)…”, see col.9, particularly lines 35-48); and
transmitting the notification to a recipient device (“…data collector 180 may warn a driver when a particular driver's score falls below an established threshold. For instance, if during a driving segment a driver score falls below an acceptable threshold, data collector 180 may initiate warnings to the driver (via car audio, display 262, or vehicle instrument display)…”, see col.9, particularly lines 35-48).

Regarding Claim 3, Warden et al. does not expressly recite the claimed method of claim 2, wherein the recipient device is the computing device.
However, Warden et al. does teach that a warning may be provided via a display of the same vehicle for which driving events are determined when calculating a score (“…data collector 180 may warn a driver when a particular driver's score falls below an established threshold. For instance, if during a driving segment a driver score falls below an acceptable threshold, data collector 180 may initiate warnings to the driver (via car audio, display 262, or vehicle instrument display)…”, see col.9, particularly lines 35-48),.
Furthermore, Li (10,697,784) teaches a mobile computing device which may perform “monitoring, measuring, generating, and/or collecting telematics data” using an installed sensor array (Li; see col.17, particularly lines 53-67 and col.18, particularly lines 1-12) and provide sensor data to an external computing device such as a server (Li; see col.18, particularly lines 46-62), and where the mobile computing device may also receive a driver assessment from the server and may present the driver assessment to a user, in addition to presenting various options to the user (Li; see col.19, particularly lines 43-67 and col.20, particularly lines 1-20). Therefore, to have a single device perform a step of providing “kinematic data” and also acting as a “recipient device” to which a notification is transmitted is taught by Li and then renders obvious the claim.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warden et al. with the teachings of Li, and wherein the recipient device is the computing device, as rendered obvious by Li, in order to provide a “user with an objective assessment of” a driver (Li; see Abstract), and in order to consolidate multiple computer functions into a single device capable of performing the functions, which will reduce the number of components used and provide advantages in cost and ease of system implementation.

Regarding Claim 5, Warden et al. teaches the claimed method of claim [[1]] 2, wherein [[the]] identifying that the updated driver safety score crosses relative to the driver safety score includes identifying that the updated driver safety score has fallen or below the first threshold level, and wherein the notification includes a warning indicative of the updated driver safety score having fallen to or below the first threshold level (“…data collector 180 may warn a driver when a particular driver's score falls below an established threshold. For instance, if during a driving segment a driver score falls below an acceptable threshold, data collector 180 may initiate warnings to the driver (via car audio, display 262, or vehicle instrument display)…”, see col.9, particularly lines 35-48, where the warning indicates or is “indicative” of when a driver score falls below an established threshold).
The Examiner notes for the record that the limitation “indicative of the updated driver safety score having fallen to or below the first threshold level” amounts to an intended use or intended interpretation of the “notification”, as the claim does not express exactly how the “warning” is “indicative of the updated driver safety score having fallen to or below the first threshold level”, therefore, this limitation encompasses a person’s subjective interpretation of the “warning” as being “indicative of the updated driver safety score having fallen to or below the first threshold level”. Regardless, Warden et al. teaches this intended use, as cited and explained above.

Regarding Claim 6, Warden et al. teaches the claimed method of claim [[1]] 2, wherein [[the]] identifying that the updated driver safety score crosses relative to the driver safety score includes identifying that the updated driver safety score has risen at least to the first threshold level, and wherein the notification includes a reward indicative of the updated driver safety score having risen to at least the first threshold level (“The first threshold value may represent the numerical goal value to be achieved by the group or may be a value at which group members desire that certain information be distributed to all group members. Next, at step 314 it is determined whether the group driving score exceeds the first threshold value. If the group driving score exceeds the first threshold, a first predetermined message may be transmitted at step 316. The first predetermined message may include information such as the overall group score and a congratulatory message that tells the group that they obtained a score that currently exceeds their goal”, see col.10, particularly lines 3-35 and “…wherein the first predetermined message further includes an indication that a reward has been achieved based on the determined group driving score exceeding a predetermined goal”, see Claim 9, where the message is an indication of a reward, and where the message and reward indicate or are  “indicative” of when a driver score falls exceeds a first threshold).

Regarding Claim 13, Warden et al. teaches the claimed apparatus for analyzing driver behavior, the apparatus comprising:
a memory storing instructions (“…data collector 180 and display 262. Data collector 180 may include a processor 242, ROM 244, RAM 246, a transceiver 248, and at least one input/output device 250”, see col.5, particularly lines 29-38); and
a processor that executes the instructions (“…data collector 180 and display 262. Data collector 180 may include a processor 242, ROM 244, RAM 246, a transceiver 248, and at least one input/output device 250”, see col.5, particularly lines 29-38) to:
generate a driver safety score based on kinematic data received from a computing device [[at]] associated with a vehicle operated by a driver …(“The driver score may also be decreased based on receipt from the data collector 180 of information reflecting any one or more of the following: (1) hard braking events, (2) high acceleration events, (3) sharp cornering, (4) driving after 10:00 pm, (5) driving above the posted speed limit, and (6) driving more than 10 mph over the posted speed limit”, see col.8, particularly lines 46-59), the kinematic data characterizing movement of the vehicle over a first time period associated with the driver operating the vehicle and based on sensor measurement data from at least one sensor of the vehicle…(“…the calculated driver score may be determined real-time…”, see col.8, particularly lines 37-45 and “The driver score may be increased based on receipt from data collector 180 of information reflecting any one or more of the following: (1) use of seat belt, (2) vehicle movement at a speed at or below the posted limit, and (3) driving during daylight hours. The driver score may also be decreased based on receipt from the data collector 180 of information reflecting any one or more of the following: (1) hard braking events, (2) high acceleration events, (3) sharp cornering, (4) driving after 10:00 pm, (5) driving above the posted speed limit, and (6) driving more than 10 mph over the posted speed limit”, see col.8, particularly lines 46-67 and col.9, particularly lines 1-11, and “The most recently updated (or real-time) score may be transmitted to the driver…”, see col.9, particularly lines 12-19);
update the driver safety score based on additional kinematic data to generate an updated driver safety score, wherein the updated driver safety score is based on the kinematic data and the additional kinematic data, wherein the additional kinematic data characterizes vehicle movement associated with the driver…(“The driver score may also be decreased based on receipt from the data collector 180 of information reflecting any one or more of the following: (1) hard braking events, (2) high acceleration events, (3) sharp cornering, (4) driving after 10:00 pm, (5) driving above the posted speed limit, and (6) driving more than 10 mph over the posted speed limit”, see col.8, particularly lines 46-67 and col.9, particularly lines 1-11,  and “The most recently updated (or real-time) score may be transmitted to the driver…”, see col.9, particularly lines 12-19 and “…the real-time driving scores of other members in the group while the other members are driving. The driving score may include a score for the particular trip that is in progress. The non-driving members can then provide feedback to the driving members to encourage better driving to achieve a better score”, see col.7, particularly lines 15-25);
identify that the updated driver safety score crosses relative to the driver safety score after updating the driver safety score (“The most recently updated (or real-time) score may be transmitted to the driver…”, see col.9, particularly lines 12-19 and “…data collector 180 may warn a driver when a particular driver's score falls below an established threshold”, see col.9, particularly lines 35-48); and
initiate an action based on the driver safety score reaching the first threshold level (“…data collector 180 may warn a driver when a particular driver's score falls below an established threshold”, see col.9, particularly lines 35-48).
Warden et al. does not expressly recite a “second time period” as in the bolded portions of the claimed
wherein the additional kinematic data characterizes vehicle movement associated with the driver over a second time period that is after the first time period.
However, this “second time period” is implied in Warden et al., as Warden et al. teaches that a driving score is updated in real-time and that a most recently updated driving score may be provided (“The most recently updated (or real-time) score may be transmitted to the driver…”, see col.9, particularly lines 12-19 and “…the real-time driving scores of other members in the group while the other members are driving. The driving score may include a score for the particular trip that is in progress. The non-driving members can then provide feedback to the driving members to encourage better driving to achieve a better score”, see col.7, particularly lines 15-25), where these citations clearly show that the driver score is updated in real-time and with multiple updates per driving cycle as indicated by “most recently updated” and real-time updates, where clearly the driver score changes during driving as the driver score is updated in real-time over consecutive time periods using data from the data collector provided for each update, and additionally, the Examiner notes that a score achieved during driving for a trip in progress is clearly obtained from data of a first time period, and then the score is changed by the data from a second or later time period after the first time period, such as when attempting to improve the score in real-time, which shows that the score may be changed during driving from one time period to the next by the driver changing a driving behavior that is represented as data from the data collector, and that the driving score is not limited to only a single update.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the additional kinematic data to characterize vehicle movement associated with the driver over a second time period that is after the first time period, which is obvious in view of the real-time updates of Warden et al., in order to update a driver score in real-time, where each driving score update may be based on data collected from a particular or first time period, and where a real-time update may occur based on data collected from a second time period after the first time period in real-time.
Warden et al. does not expressly recite the claimed 
wherein the driver safety score is generated as a weighted average of a plurality of driver element scores, wherein the plurality of driver element scores are based on the kinematic data and are associated with measures of aspects of driving behaviors by the driver.
However, Li (10,697,784) teaches the equivalent of a “driver safety score” as a driver assessment score (Li “…the driver assessment may be a numeric score…”, see col.13, particularly lines 16-24), where the driver assessment score is “generated as a weighted average of a plurality of driver element scores” (Li; “…the individual scores obtained from an analysis of the sensor data may be aggregated and/or combined in any suitable manner, such as by adding the scores, multiplying the scores, averaging the scores, assigning a weight to each score and adding or multiplying the weighted scores, taking a weighted average of the scores, etc., to determine an overall driver assessment”, see col.13, particularly lines 3-15 and “…the driver assessment may be a numeric score…”, see col.13, particularly lines 16-24) and “wherein the plurality of driver element scores are based on the kinematic data and are associated with measures of aspects of driving behaviors by the driver” (Li; “…one or more of the client devices 102.1-102.3 and/or one or more of the vehicles 104.1-104.3 may be configured to measure, generate, collect, store, and/or transmit what is referred to herein as “telematics data” or “sensor data,”…”, see col.4, particularly lines 33-50 and “…the telematics data may include various sensor metrics such as information related to accelerometer sensor measurements (e.g., vehicle acceleration data, velocity data, braking data, etc.), gyroscope sensor measurements (e.g., vehicle steering or cornering data), compass heading measurements, etc.”, see col.4, particularly lines 66-67 and col.5, particularly lines 1-22).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warden et al. with the teachings of Li, and wherein the driver safety score is generated as a weighted average of a plurality of driver element scores, wherein the plurality of driver element scores are based on the kinematic data and are associated with measures of aspects of driving behaviors by the driver, as rendered obvious by Li, in order to provide a “user with an objective assessment of” a driver (Li; see Abstract).

Regarding Claim 14, Warden et al. teaches the claimed apparatus of claim 13, where the processor also executes instructions to:
generate a notification identifying the action (“…data collector 180 may warn a driver when a particular driver's score falls below an established threshold. For instance, if during a driving segment a driver score falls below an acceptable threshold, data collector 180 may initiate warnings to the driver (via car audio, display 262, or vehicle instrument display)…”, see col.9, particularly lines 35-48); and
transmit the notification to a recipient device (“…data collector 180 may warn a driver when a particular driver's score falls below an established threshold. For instance, if during a driving segment a driver score falls below an acceptable threshold, data collector 180 may initiate warnings to the driver (via car audio, display 262, or vehicle instrument display)…”, see col.9, particularly lines 35-48).

Regarding Claim 15, Warden et al. does not expressly recite the claimed apparatus of claim 14, wherein the recipient device is the computing device.
However, Warden et al. does teach that a warning may be provided via a display of the same vehicle for which driving events are determined when calculating a score (“…data collector 180 may warn a driver when a particular driver's score falls below an established threshold. For instance, if during a driving segment a driver score falls below an acceptable threshold, data collector 180 may initiate warnings to the driver (via car audio, display 262, or vehicle instrument display)…”, see col.9, particularly lines 35-48),.
Furthermore, Li (10,697,784) teaches a mobile computing device which may perform “monitoring, measuring, generating, and/or collecting telematics data” using an installed sensor array (Li; see col.17, particularly lines 53-67 and col.18, particularly lines 1-12) and provide sensor data to an external computing device such as a server (Li; see col.18, particularly lines 46-62), and where the mobile computing device may also receive a driver assessment from the server and may present the driver assessment to a user, in addition to presenting various options to the user (Li; see col.19, particularly lines 43-67 and col.20, particularly lines 1-20). Therefore, to have a single device perform a step of providing “kinematic data” and also acting as a “recipient device” to which a notification is transmitted is taught by Li and then renders obvious the claim.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warden et al. with the teachings of Li, and wherein the recipient device is the computing device, as rendered obvious by Li, in order to provide a “user with an objective assessment of” a driver (Li; see Abstract), and in order to consolidate multiple computer functions into a single device capable of performing the functions, which will reduce the number of components used and provide advantages in cost and ease of system implementation.

Regarding Claim 17, Warden et al. teaches the claimed apparatus of claim [[13]] 14, wherein [[the]] identifying that the updated driver safety score crosses relative to the driver safety score includes identifying that the updated driver safety score has fallen or below the first threshold level, and wherein the notification includes a warning indicative of the updated driver safety score having fallen to or below the first threshold level (“…data collector 180 may warn a driver when a particular driver's score falls below an established threshold. For instance, if during a driving segment a driver score falls below an acceptable threshold, data collector 180 may initiate warnings to the driver (via car audio, display 262, or vehicle instrument display)…”, see col.9, particularly lines 35-48, where the warning indicates or is “indicative” of when a driver score falls below an established threshold).

Regarding Claim 18, Warden et al. teaches the claimed apparatus 14, wherein [[the]] identifying that the updated driver safety score crosses relative to the driver safety score includes identifying that the updated driver safety score has risen at least to the first threshold level, and wherein the notification includes a reward indicative of the updated driver safety score having risen to at least the first threshold level (“The first threshold value may represent the numerical goal value to be achieved by the group or may be a value at which group members desire that certain information be distributed to all group members. Next, at step 314 it is determined whether the group driving score exceeds the first threshold value. If the group driving score exceeds the first threshold, a first predetermined message may be transmitted at step 316. The first predetermined message may include information such as the overall group score and a congratulatory message that tells the group that they obtained a score that currently exceeds their goal”, see col.10, particularly lines 3-35 and “…wherein the first predetermined message further includes an indication that a reward has been achieved based on the determined group driving score exceeding a predetermined goal”, see Claim 9, where the message is an indication of a reward, and where the message and reward indicate or are  “indicative” of when a driver score falls exceeds a first threshold).

Regarding Claim 20, Warden et al. teaches the claimed non-transitory computer-readable storage medium having embodied thereon a program executable by a processor (“FIG. 2 further illustrates an automobile 240 including data collector 180 and display 262. Data collector 180 may include a processor 242, ROM 244, RAM 246, a transceiver 248, and at least one input/output device 250. Software 245 and/or an application module including software may be stored within ROM 244 and/or RAM 246 to provide instructions to processor 240 for enabling data collector 180 to perform various functions. Alternatively, some or all of data collector's 108 computer executable instructions may be embodied in hardware or firmware (not shown)”, see col.5, particularly lines 29-38) for implementing a method of analyzing driver behavior, the method comprising:
receiving kinematic data from a computing device [[at]] associated with a vehicle operated by a driver, the kinematic data characterizing movement of the vehicle over a first time period and based on sensor measurement data from at least one sensor of the vehicle (“…the calculated driver score may be determined real-time…”, see col.8, particularly lines 37-45 and “The driver score may be increased based on receipt from data collector 180 of information reflecting any one or more of the following: (1) use of seat belt, (2) vehicle movement at a speed at or below the posted limit, and (3) driving during daylight hours. The driver score may also be decreased based on receipt from the data collector 180 of information reflecting any one or more of the following: (1) hard braking events, (2) high acceleration events, (3) sharp cornering, (4) driving after 10:00 pm, (5) driving above the posted speed limit, and (6) driving more than 10 mph over the posted speed limit”, see col.8, particularly lines 46-67 and col.9, particularly lines 1-11, and “The most recently updated (or real-time) score may be transmitted to the driver…”, see col.9, particularly lines 12-19);
generating a driver safety score for the driver based on the kinematic data received from the computing device …(“The driver score may also be decreased based on receipt from the data collector 180 of information reflecting any one or more of the following: (1) hard braking events, (2) high acceleration events, (3) sharp cornering, (4) driving after 10:00 pm, (5) driving above the posted speed limit, and (6) driving more than 10 mph over the posted speed limit”, see col.8, particularly lines 46-59);
receiving additional kinematic data characterizing vehicle movement associated with the driver…(“The driver score may also be decreased based on receipt from the data collector 180 of information reflecting any one or more of the following: (1) hard braking events, (2) high acceleration events, (3) sharp cornering, (4) driving after 10:00 pm, (5) driving above the posted speed limit, and (6) driving more than 10 mph over the posted speed limit”, see col.8, particularly lines 46-67 and col.9, particularly lines 1-11,  and “The most recently updated (or real-time) score may be transmitted to the driver…”, see col.9, particularly lines 12-19 and “…the real-time driving scores of other members in the group while the other members are driving. The driving score may include a score for the particular trip that is in progress. The non-driving members can then provide feedback to the driving members to encourage better driving to achieve a better score”, see col.7, particularly lines 15-25);
updating the driver safety score based on the additional kinematic data to generate an updated driver safety score, wherein the updated driver safety score is based on the kinematic data and the additional kinematic data (“The most recently updated (or real-time) score may be transmitted to the driver…”, see col.9, particularly lines 12-19 and “…the real-time driving scores of other members in the group while the other members are driving. The driving score may include a score for the particular trip that is in progress. The non-driving members can then provide feedback to the driving members to encourage better driving to achieve a better score”, see col.7, particularly lines 15-25);
identifying that the updated driver safety score crosses relative to the driver safety score after updating the driver safety score (“The most recently updated (or real-time) score may be transmitted to the driver…”, see col.9, particularly lines 12-19 and “…data collector 180 may warn a driver when a particular driver's score falls below an established threshold”, see col.9, particularly lines 35-48); and
initiating an action based on the driver safety score reaching the first threshold level (“…data collector 180 may warn a driver when a particular driver's score falls below an established threshold”, see col.9, particularly lines 35-48).
Warden et al. does not expressly recite a “second time period” as in the bolded portions of the claimed
receiving additional kinematic data characterizing vehicle movement associated with the driver over a second time period that is after the first time period.
However, this “second time period” is implied in Warden et al., as Warden et al. teaches that a driving score is updated in real-time and that a most recently updated driving score may be provided (“The most recently updated (or real-time) score may be transmitted to the driver…”, see col.9, particularly lines 12-19 and “…the real-time driving scores of other members in the group while the other members are driving. The driving score may include a score for the particular trip that is in progress. The non-driving members can then provide feedback to the driving members to encourage better driving to achieve a better score”, see col.7, particularly lines 15-25), where these citations clearly show that the driver score is updated in real-time and with multiple updates per driving cycle as indicated by “most recently updated” and real-time updates, where clearly the driver score changes during driving as the driver score is updated in real-time over consecutive time periods using data from the data collector provided for each update, and additionally, the Examiner notes that a score achieved during driving for a trip in progress is clearly obtained from data of a first time period, and then the score is changed by the data from a second or later time period after the first time period, such as when attempting to improve the score in real-time, which shows that the score may be changed during driving from one time period to the next by the driver changing a driving behavior that is represented as data from the data collector, and that the driving score is not limited to only a single update.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to receive additional kinematic data characterizing vehicle movement associated with the driver over a second time period that is after the first time period, which is obvious in view of the real-time updates of Warden et al., in order to update a driver score in real-time, where each driving score update may be based on data collected from a particular or first time period, and where a real-time update may occur based on data collected from a second time period after the first time period in real-time.
Warden et al. does not expressly recite the claimed 
wherein the driver safety score is generated as a weighted average of a plurality of driver element scores, wherein the plurality of driver element scores are based on the kinematic data and are associated with measures of aspects of driving behaviors by the driver.
However, Li (10,697,784) teaches the equivalent of a “driver safety score” as a driver assessment score (Li “…the driver assessment may be a numeric score…”, see col.13, particularly lines 16-24), where the driver assessment score is “generated as a weighted average of a plurality of driver element scores” (Li; “…the individual scores obtained from an analysis of the sensor data may be aggregated and/or combined in any suitable manner, such as by adding the scores, multiplying the scores, averaging the scores, assigning a weight to each score and adding or multiplying the weighted scores, taking a weighted average of the scores, etc., to determine an overall driver assessment”, see col.13, particularly lines 3-15 and “…the driver assessment may be a numeric score…”, see col.13, particularly lines 16-24) and “wherein the plurality of driver element scores are based on the kinematic data and are associated with measures of aspects of driving behaviors by the driver” (Li; “…one or more of the client devices 102.1-102.3 and/or one or more of the vehicles 104.1-104.3 may be configured to measure, generate, collect, store, and/or transmit what is referred to herein as “telematics data” or “sensor data,”…”, see col.4, particularly lines 33-50 and “…the telematics data may include various sensor metrics such as information related to accelerometer sensor measurements (e.g., vehicle acceleration data, velocity data, braking data, etc.), gyroscope sensor measurements (e.g., vehicle steering or cornering data), compass heading measurements, etc.”, see col.4, particularly lines 66-67 and col.5, particularly lines 1-22).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warden et al. with the teachings of Li, and wherein the driver safety score is generated as a weighted average of a plurality of driver element scores, wherein the plurality of driver element scores are based on the kinematic data and are associated with measures of aspects of driving behaviors by the driver, as rendered obvious by Li, in order to provide a “user with an objective assessment of” a driver (Li; see Abstract).



Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Warden et al. (8,751,563) in view of Li (10,697,784) further in view of Allen (2019/0019133).

Regarding Claim 4, Warden et al. does not expressly recite the claimed method of claim [[2]] 1, further comprising:
ranking the driver safety score among a plurality of driver safety scores associated with a plurality of drivers. 
However, Allen (2019/0019133) teaches calculating a driver ranking of multiple drivers based on a safety score for each driver (Allen; see P[0085] and FIG. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warden et al. with the teachings of Allen, and to rank the driver safety score among a plurality of driver safety scores associated with a plurality of drivers, as rendered obvious by Allen, in order to “display a “highest risk” ranking” (Allen; see P[0085]) and in order to provide for “providing preferences to drivers and/or vehicles with higher scores and/or closer profile matches over other drivers and/or vehicles” (Allen; see P[0024]).

Regarding Claim 16, Warden et al. does not expressly recite the claimed apparatus of claim 14, wherein the processor executes the instructions to further:
rank the driver safety score among a plurality of driver safety scores associated with a plurality of drivers. 
However, Allen (2019/0019133) teaches calculating a driver ranking of multiple drivers based on a safety score for each driver (Allen; see P[0085] and FIG. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warden et al. with the teachings of Allen, and to rank the driver safety score among a plurality of driver safety scores associated with a plurality of drivers, as rendered obvious by Allen, in order to “display a “highest risk” ranking” (Allen; see P[0085]) and in order to provide for “providing preferences to drivers and/or vehicles with higher scores and/or closer profile matches over other drivers and/or vehicles” (Allen; see P[0024]).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Warden et al. (8,751,563) in view of Li (10,697,784) further in view of Hayes et al. (2018/0059687).

Regarding Claim 7, Warden et al. does not expressly recite the “control signal” of the claimed method of claim 1, wherein the action initiated includes sending a control signal control signal .
However, Warden et al. does teach restricting a vehicle speed based on a score (“…automobile 260 may restrict its top speed to a predetermined maximum speed if the real-time trip score falls below a certain level”, see col.9, particularly lines 35-48). Therefore, Warden et al. only does not teach the sending of a control signal.
However, the use of control signals to initiate vehicle actions is conventional in the art, as seen in Hayes et al. (2018/0059687), where Hayes et al. teaches send a signal to limit a speed of a vehicle when the vehicle makes a noncompliant action (Hayes et al.; see P[0088]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warden et al. with the teachings of Hayes et al., and wherein the action initiated includes sending a control signal to a computer at the vehicle, preventing the vehicle from exceeding a particular speed identified in the control signal, as rendered obvious by Hayes et al., in order to “cause an action to be taken based on compliance or noncompliance” (Hayes et al.; see P[0088]).



Claims 8-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Warden et al. (8,751,563) in view of Li (10,697,784) further in view of Krishnan (2019/0156150).

Regarding Claim 8, Warden et al. does not teach the claimed method of claim 1, further comprising:
identifying one or more secondary driver safety scores for one or more secondary drivers other than the driver; and
generating the first threshold level based on the one or more secondary driver safety scores.
However, Krishnan (2019/0156150) teaches scoring subjects, where subjects are vehicle operators, and where the scoring is performed according to scaling factors that depend on the current or historical experiences of cohort vehicles (Krishnan; see P[0284]), and where it can be determined from a subject’s score if the subject is under-performing compared to a peer group or a threshold score (Krishnan; see P[0288]), where by the fact that a single subject score may be compared to a group performance, a person having ordinary skill in the art would find it obvious to generate a value or threshold that represents the scores of the cohort vehicles and/or of the peer group, and to compare the single subject score to this value or threshold to determine if the subject is under-performing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warden et al. with the teachings of Krishnan, and to perform identifying one or more secondary driver safety scores for one or more secondary drivers other than the driver, and generating the first threshold level based on the one or more secondary driver safety scores, as rendered obvious by Krishnan, in order to determine if a subject is “under-performing” compared to a “peer group or a threshold score” (Krishnan; see P[0288]).

Regarding Claim 9, Warden et al. does not teach the claimed method of claim 8, wherein the one or more secondary drivers are located in a same area as the driver.
However, Krishnan (2019/0156150) renders obvious the subject matter of Claim 8 (see the Claim 8 rejection), and additionally, Krishnan teaches that cohort vehicles “are those plying in the same or similar geographical region, or under the same or similar conditions, or the same or similar types of vehicles” (Krishnan; see P[0284]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warden et al. with the teachings of Krishnan, and wherein the one or more secondary drivers are located in a same area as the driver, as rendered obvious by Krishnan, in order to determine if a subject is “under-performing” compared to a “peer group or a threshold score” (Krishnan; see P[0288]).

Regarding Claim 10, Warden et al. does not teach the claimed method of claim 8, wherein the one or more secondary drivers are driving one or more secondary vehicles of a same vehicle type as the vehicle.
However, Krishnan (2019/0156150) renders obvious the subject matter of Claim 8 (see the Claim 8 rejection), and additionally, Krishnan teaches that cohort vehicles “are those plying in the same or similar geographical region, or under the same or similar conditions, or the same or similar types of vehicles” (Krishnan; see P[0284]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warden et al. with the teachings of Krishnan, and wherein the one or more secondary drivers are driving one or more secondary vehicles of a same vehicle type as the vehicle, as rendered obvious by Krishnan, in order to determine if a subject is “under-performing” compared to a “peer group or a threshold score” (Krishnan; see P[0288]).

Regarding Claim 11, Warden et al. does not teach the claimed method of claim 8, further comprising identifying an average of the one or more secondary driver safety scores, wherein the first threshold level is generated based on the average of the one or more secondary driver safety scores.
However, Krishnan (2019/0156150) teaches scoring subjects, where subjects are vehicle operators, and where the scoring is performed according to scaling factors that depend on the current or historical experiences of cohort vehicles (Krishnan; see P[0284]), and where it can be determined from a subject’s score if the subject is under-performing compared to a peer group or a threshold score (Krishnan; see P[0288]), where it would have been obvious to a person having ordinary skill in the art to calculate some value or threshold that represents the cohort vehicles and/or the peer group as an average of the scores of the cohort vehicles and/or peer group using basic mathematics to generate a single value that represents multiple values or scores of the cohort vehicles and/or peer group, as the use of an average to represent a group of values and to then compare the average to another value is common practice in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warden et al. with the teachings of Krishnan, and to perform identifying an average of the one or more secondary driver safety scores, wherein the first threshold level is generated based on the average of the one or more secondary driver safety scores, as rendered obvious by Krishnan, in order to determine if a subject is “under-performing” compared to a “peer group or a threshold score” (Krishnan; see P[0288]).

Regarding Claim 12, Warden et al. does not teach the claimed method of claim 8, further comprising identifying a standard deviation of the one or more secondary driver safety scores, wherein the first threshold level is generated based on the standard deviation of the one or more secondary driver safety scores.
However, Krishnan (2019/0156150) teaches scoring subjects, where subjects are vehicle operators, and where the scoring is performed according to scaling factors that depend on the current or historical experiences of cohort vehicles (Krishnan; see P[0284]), and where it can be determined from a subject’s score if the subject is under-performing compared to a peer group or a threshold score (Krishnan; see P[0288]), where it would have been obvious to a person having ordinary skill in the art to calculate some value or threshold that represents the cohort vehicles and/or the peer group as a standard deviation of the scores of the cohort vehicles and/or peer group using basic mathematics to generate a range of values that represent the multiple values or scores of the cohort vehicles and/or peer group, and to use this standard deviation to determine if a subject’s score is outside of a range or standard deviation of the scores of the cohort vehicles and/or peer group, where the use of a standard deviation when analyzing sets of multiple different values is common practice in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warden et al. with the teachings of Krishnan, and to perform identifying a standard deviation of the one or more secondary driver safety scores, wherein the first threshold level is generated based on the standard deviation of the one or more secondary driver safety scores, as rendered obvious by Krishnan, in order to determine if a subject is “under-performing” compared to a “peer group or a threshold score” (Krishnan; see P[0288]).

Regarding Claim 19, Warden et al. does not teach the claimed apparatus 
identify one or more secondary driver safety scores for one or more secondary drivers other than the driver, and
generate the first threshold level based on the one or more secondary driver safety scores.
However, Krishnan (2019/0156150) teaches scoring subjects, where subjects are vehicle operators, and where the scoring is performed according to scaling factors that depend on the current or historical experiences of cohort vehicles (Krishnan; see P[0284]), and where it can be determined from a subject’s score if the subject is under-performing compared to a peer group or a threshold score (Krishnan; see P[0288]), where by the fact that a single subject score may be compared to a group performance, a person having ordinary skill in the art would find it obvious to generate a value or threshold that represents the scores of the cohort vehicles and/or of the peer group, and to compare the single subject score to this value or threshold to determine if the subject is under-performing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warden et al. with the teachings of Krishnan, and to identify one or more secondary driver safety scores for one or more secondary drivers other than the driver, and generate the first threshold level based on the one or more secondary driver safety scores, as rendered obvious by Krishnan, in order to determine if a subject is “under-performing” compared to a “peer group or a threshold score” (Krishnan; see P[0288]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662